FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 5, 2022

                                       No. 04-22-00804-CR

                                    Timothy Brant PERKINS,
                                           Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the County Court at Law No. 8, Bexar County, Texas
                                 Trial Court No. CC693175
                         Honorable Brenda Chapman, Judge Presiding


                                          ORDER
        On November 30, 2022, the district clerk filed a portion of the clerk’s record, which
contains the trial court’s certification, stating this “is a plea-bargain case, and the defendant has
NO right of appeal.” We therefore ORDER the district clerk to file, by December 15, 2022, an
electronic clerk’s record containing the following documents:

       1.      All pre-trial orders and the related pre-trial motions;

        2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
Stipulations, and all other documents relating to the defendant’s plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;

       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.      The criminal docket sheet.

       All other appellate deadlines are suspended pending further order of this court.
                                                                             FILE COPY



                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court